DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 23 September 2022, with respect to the rejection(s) of claim(s) 1-3, 10, and 12 under U.S.C. 102(b) as being anticipated by Hornbach et al. (US 2006/0021142) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Adams (US Patent No. 6,357,065). 
Claim Objections
Claim 12 is objected to because of the following informalities:  In lines 1 and 3 of claim 12, the phrase “the center plate” should be changed to read - - the central plate - -.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the planarly aligned surfaces must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 was amended to claim that the top surface of the central plate planarly aligns with the top surfaces of the first and second side plates. The specification does not include any language to support the planar alignment as claimed and the figures do not provide a detail which shows the surfaces planarly aligned. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 11, and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Adams (US Patent No. 6,357,065).
Regarding Claim 1: Adams discloses a bed (frame 1 of Adams) adapted to be supported on a floor, comprising: a plurality of wheels (see the wheels of Adams in at least Fig. 5) contacting the floor (see the wheels of Adams in Fig. 5 shown contacting the floor); a lower frame (lift assembly 24 of Adams) supported by the plurality of wheels (see Fig. 3 of Adams); a an upper frame (frame sections 10-12 of Adams shown in at least Fig. 2) movably coupled to the lower frame (see at least Figs. 1-5 of Adams) and comprising a first longitudinal member (the assembled longitudinal members on one lateral side of sections 10-12 of Adams) extending from a frame head end to a frame foot end (see Figs. 1-5 of Adams) and comprising a second longitudinal member (the assembled longitudinal members on a second lateral side of sections 10-12 of Adams) extending from the frame head end to the frame foot end (see Figs. 1-5 of Adams); a support deck (deck sections 50-56 and 76-79 of Adams) supported by the upper frame and having a head end, a foot end, a first side extending from the head end to the foot end (see Figs. 1-5 of Adams) and a second side extending from the head end to the foot end (see Figs. 1-5 of Adams), the support deck being expandable in a transverse extent from the first side to the second side from a first size to a second size (“While FIG. 6 illustrates a relatively narrow bed frame configuration with the pull out extensions 76-79 in a retracted position and FIG. 7 illustrates the relatively wide bed frame configuration with the pull out extensions 76-79 in the extended position, it is to be understood that the pullout extensions 76-79 may be moved to any intermediate position between the retracted position of FIG. 6 and the extended position of FIG. 7 so as to accommodate mattresses having different widths.”- - Adams Col. 6, lines 13-21), the second size having a larger area than the first size (compare Figs. 6 and 7 of Adams), the support deck comprising a head section (head section comprising portions 50 and 76 of Adams), a seat section (seat section comprising portions 52 and 77 of Adams) and a foot section (foot section comprising portions 56 and 79 of Adams) that are articulatably coupled to the upper frame (see at least Fig. 5 of Adams), the support deck comprising: a central plate (formed of sections 50-56 of Adams), a first side plate (one of the extensions 76 of Adams) slidably coupled to the central plate (“a pair of pull out extensions are slidable outwardly and in opposite direction from the head mattress support deck section 50” - - Col. 5, lines 56-59 of Adams), the first side plate and the central plate being arranged in an overlapping arrangement (see Figs. 6-7 of Adams which show the plates in overlapping arrangement), and a second side plate (extension 77 of Adams) slidably coupled to the central plate (see Figs. 6-7 of Adams), the second side plate and the central plate being arranged in an overlapping arrangement (see Figs. 6 and 7 of Adams which show 77 overlapping with section 52).  
Regarding Claim 2: Adams discloses the bed of claim 1, wherein the second side plate and the first side plate are arranged in a side-by-side, non-overlapping arrangement (see Fig. 7 of Adams).  
Regarding Claim 3: Adams discloses the bed of claim 1, wherein the first side plate is supported directly by the central plate, an outer side of the first side plate is unsupported when the support deck is expanded to the second size (see Figs. 6-7 of Adams; “While FIG. 6 illustrates a relatively narrow bed frame configuration with the pull out extensions 76-79 in a retracted position and FIG. 7 illustrates the relatively wide bed frame configuration with the pull out extensions 76-79 in the extended position, it is to be understood that the pullout extensions 76-79 may be moved to any intermediate position between the retracted position of FIG. 6 and the extended position of FIG. 7 so as to accommodate mattresses having different widths.”- - Adams Col. 6, lines 13-21).
Regarding Claim 11: Adams discloses the bed of claim 1 wherein a head section comprises the first and second plates (pull out extensions 76 of Adams) and a seat section comprises third and fourth plates (pull out extensions 77 of Adams) slidably coupled to the center plate (see Figs. 6-7 of Adams) and wherein at least the head section and the seat section are configured to be individually controlled to expand and retract to different widths with respect to each other (“While FIG. 6 illustrates a relatively narrow bed frame configuration with the pull out extensions 76-79 in a retracted position and FIG. 7 illustrates the relatively wide bed frame configuration with the pull out extensions 76-79 in the extended position, it is to be understood that the pullout extensions 76-79 may be moved to any intermediate position between the retracted position of FIG. 6 and the extended position of FIG. 7 so as to accommodate mattresses having different widths.”- - Adams Col. 6, lines 13-21).  
Regarding Claim 12: Adams discloses the bed of claim 1 wherein the center plate comprises a first slot (hollow channel 82 on a first lateral side of section 50 of Adams) and the first plate comprises a first guide (at least one rail 80 of Adams) adapted to slidably engage with the first slot (see at least Fig. 3 and Col. 6, lines 1-12 of Adams which discloses “The slidable movement of the pull out extensions 76-79 between the retracted and extended positions of FIGS. 6 and 7 is accomplished by means of opposing pairs of rails 80 carried along the bottom of each pull out extension. Each pair of rails is adapted to be slidably received within a hollow channel 82 formed along each side of the head, seat, thigh and foot mattress support deck section 50, 52, 54 and 56. As the pull out extensions 76-79 are pulled outwardly from or pushed inwardly towards the respective head, seat, thigh and foot mattress support deck sections 50, 52, 54 and 56, the pairs of rails 80 correspondingly slide outwardly from or inwardly towards the hollow channel 82”) and the center plate comprises a second slot (hollow channel 82 on a second lateral side of section 50 of Adams) and the second plate comprises a second guide (rails 80 of Adams attached to the bottom of the second extension 76) adapted to slidably engage with the second slot (see at least Fig. 3 and Col. 6, lines 1-12 of Adams).

Conclusion
Adams does not disclose a central support supported by the central plate wherein the top surface of the central plate planarly aligns with the top surface of the first or second plates. Although there is no art that suggests a planarly aligned top surface of the central support as currently claimed, as previously argued a horizontally aligned surface is interpreted to mean that the surfaces meet/intersect/align at a horizontal plane. Since deck sections 50 comprise a top surface and a bottom surface as apparent in Figs. 1-3 of Adams, the top surface can be considered a central support and the central plate could be the portion forming the bottom portion of element 50. Adding further details regarding the central support as found in the original specification may help to overcome the teachings of Adams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/18/2022